DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cable” in claims 1-44 is used by the claim to mean “an imaginary axis line,” while the accepted meaning is “a thick rope of wire or nonmetallic fiber, typically used for construction, mooring ships, and towing vehicles.” The term is indefinite because the specification does not clearly redefine the term.
Claims 1-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, “the pavilion surface” lacks antecedence.  Line 6, “the pavilion” and “the corresponding pavilion facets” lack antecedence.  Line 7, “four4-“ is missing a space between ‘r’ and ‘4’.  It is unclear how a “vertice” points.  A vertice is a point, an apex.  How does it point?  It is misdescriptive to state that a vertice points in a direction.  

Claim 1, paragraph ii., “the culet end side of chevron facets” lacks antecedence.  It is not clear what structure is defined by the method step of vacating out of the culet end side of the chevron facets.  Line 3, the term “cable” is misused to describe an imaginary axis line.
Claim 1, paragraph iv, it is misdescriptive to state that the gemstone has pavilion short lower half angles without describing what surfaces are forming the half angles.
Claim 1, paragraph v., “the pavilion main facets” lacks antecedence. It is unclear what structure is being defined by the phrase “the pavilion main facets alternating pavilion short half facets”.  What is alternating?  Line 5, “the first point of one pair of symmetrical pavilion main facets” lacks antecedence.  Line 9, “the girdle depths” and “the remainder pavilion main facets” lack antecedence.
Most of the claims are filled with these types of clarity and descriptive problems leading to indefiniteness in defining the scope of the invention.  Please correct in order to clarify the claimed structure of the gemstone and method of cutting a gemstone.
Allowable Subject Matter
Claims 1 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

s 2-26 and 28-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US D566609 S and US D536634 S discloses a princess cut gemstone design with a star shape seen from the table facet and formed by specially cut pavilion facets near the culet.  US D514978 S discloses a brilliant cute gemstone design with a heart shape seen from the table facet and formed by specially cut pavilion facets near the culet.  US 8844319 B2 discloses a brilliant cut gemstone with a flower shape seen from the table facet.  The flower shape appears based on the orientation, shape and location of specific pavilion facets.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677